        ANTONIO GONZALEZ AGATON SHORT-FORM BAIL APPLICATION

SUMMARY:
Antonio Gonzalez Agaton presents a strong application for bail. See Dkt. 50 (setting forth
standard for bail applications); Dkt. 361 (setting forth process for bail applications).

First, “the risk posed to [Mr. Gonzalez Agaton] by current conditions at the facilities,” see Dkt.
361, is extraordinarily high. Mr. Gonzalez Agaton is 68 years old and suffers from hypertension.
His advanced age, hypertension and other chronic medical conditions put him at high risk of
severe illness or death if he contracts COVID-19. See, i.e., Dkt. 122 at 2 (listing hypertension as
risk factor for serious cases of COVID-19). Mr. Gonzalez Agaton’s dorm was placed on
lockdown after an individual was hospitalized following a positive COVID-19 test. He is
currently suffering from a headache and body aches, symptoms consistent with COVID-19. To
counsel’s knowledge, he has not yet received a test for COVID-19. Nor has anyone else from
Dorm C been offered a test, to class counsel’s knowledge, despite Defendants asserting that they
had recommended one be offered in light of the exposure of class members to COVID-19.

Second, Mr. Gonzalez Agaton does not present a danger to the community. Although he was
convicted of domestic violence against his former (now deceased) partner, his daughter and
current partner attest that he is a peaceful person who has reformed his behavior since his
unhealthy relationship with his ex-partner ended.

Third, Mr. Gonzalez Agaton has accrued substantial equities in the United States in his two-plus
decades of working in the fields of California’s Central Valley. He enjoys the love and support
of his partner and U.S. citizen daughter, and he has every incentive to appear for any proceedings
in the future.1

    1. Name: Antonio Gonzalez Agaton

    2. Age:    68

    3. Sex:    Male

    4. Primary Language: Spanish

    5. If Hearing, Is An Interpreter Needed? Yes

    6. Detained: Mesa Verde Detention Facility

    7. Dorm Unit: C


1
  Please note that although class counsel believe that Mr. Gonzalez Agaton meets the criteria for
a strong bail application pursuant to the Court’s order at Dkt. 361, this position should not be
construed as class counsel’s position regarding the relative strengths or weaknesses of remaining
class members, for many of whom the government has produced no documents and whose
applications class counsel continues to actively investigate.
                                                             Name: Antonio Gonzalez Agaton
                                                                                                  1
      8. Date of Bond Hearing, If Any: 3/17/2020

      9. Outcome of Bond Hearing, If Any:

      On March 17, 2020, an Immigration Judge denied Mr. Gonzalez Agaton release on bond.

      10. Length of Time in Detention: 6 months

      11. Medical Condition(s) That Put Detainee At Risk:

Mr. Gonzalez Agaton is a 68 year-old man. His age alone puts him at high risk of severe illness
from COVID-19, according to the CDC. The CDC states that the most significant risk of harm is
for those 65 years old or older. CDC, Laboratory-Confirmed COVID-19-Associated
Hospitalizations (last Updated July 25, 2020), at:
https://gis.cdc.gov/grasp/COVIDNet/COVID19_3.html (last visited Aug. 4, 2020)
(hospitalization risks increased from 85.5 per 100,000 for 18-49 year-olds to 196.3 per 100,000
for 50-64 year-olds to per 100,000 for those over 65); CDC, Provisional COVID-19 Death
Counts by Sex, Age, and State, https://data.cdc.gov/NCHS/Provisional-COVID-19-Death-
Counts-by-Sex-Age-and-S/9bhg-hcku (last visited Aug. 4 2020).

In addition, he suffers from osteoarthritis other chronic medical conditions that compound his
existing level of risk. Mr. Gonzalez Agaton has been diagnosed with hypertension. Hypertension
is recognized by the Centers for Disease Control and Prevention (CDC) and in various studies as
a comorbidity which increases the risk of severe COVID-19. The CDC’s “Interim Clinical
Guidance for Management of Patients with Confirmed Coronavirus Disease”2 identified
hypertension as among the “risk factors for severe illness,” 3 identifying that case fatality was
seven times higher for individuals with hypertension than for those with no underlying medical
conditions.4 Aside from recognizing increased case fatality, the CDC notes that hypertension has
been associated with increased illness severity and adverse outcomes: less than 0.9% case fatality
for those without underlying medical conditions and 6% case fatality for hypertension (the same
rate as for chronic respiratory disease and cancer).

Mr. Gonzalez Agaton also reports suffering from kidney disease and respiratory issues including
shortness of breath and chest pain, which are corroborated in the Defendants’ disclosures.


2
 See e.g., Lei Fang et al., “Are Patients with Hypertension and Diabetes Mellitus at Increased Risk for
COVID-19 Infection?” The Lancet, Mar. 11, 2020 at
https://www.thelancet.com/journals/lanres/article/PIIS2213-2600(20)30116-8/fulltext; Fei Zhou et al.,
“Clinical Course and Risk Factors for Mortality of Adult Inpatients with COVID-19 in Wuhan, China: A
Retrospective Cohort Study,” The Lancet, Vol. 395, Issue 10229, Mar. 28-Apr. 3, 2020, at
https://www.sciencedirect.com/science/article/pii/S0140673620305663 (“Comorbidities were present in
nearly half of patients [hospitalized with a severe form of COVID-19], with hypertension being the most
common comorbidity”).
3
    https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html.
4
 Id. (citing Novel Coronavirus Pneumonia Emergency Response Epidemiology T. [The epidemiological
characteristics of an outbreak of 2019 novel coronavirus diseases (COVID-19) in China]. Zhonghua Liu
Xing Bing Xue Za Zhi. 2020;41(2):145-151.).
                                                                Name: Antonio Gonzalez Agaton
                                                                                                       2
According to his Mesa Verde medical records, Mr. Gonzalez Agaton previously presented to
medical staff with a headache and fever (100.5). He has never been tested for COVID-19.

On August 3, 2020, Plaintiffs’ counsel was informed by Defendants that an individual in Mr.
Gonzalez Agaton’s dorm (Dorm C) had tested positive for COVID-19. The individual was
hospitalized due to the severity of his symptoms. The dorm was placed on lockdown. Mr.
Gonzalez Agaton reports that he is currently experiencing body aches and a headache. It is
unknown whether testing has been or will be provided to individuals in his dorm but had not
been provided at least by the evening of August 3, 2020, by Mr. Gonzalez Agaton’s account.

   12. Attorney Name, Phone, Address and Email:

For purposes of parole and bail only, Mr. Gonzalez Agaton is represented by:

       Lisa Knox
       Centro Legal de la Raza
       3400 E. 12th Street, Oakland, CA 94103
       lknox@centrolegal.org


   13. Felony or Misdemeanor Convictions, Including Date and Offense:

The following is based on counsel’s review of the rap sheet provided by Defendants.

Mr. Gonzalez Agaton has two DUI convictions:

      07/01/2004 – Misdemeanor VC 12500 (A) Drive w/o License, VC 20002(A) Hit and Run
       w/ Property Damage, and VC 23152 (B) DUI (Case No. FF091340). 15 days’ jail.
      08/19/2007 –VC 23153(b), DUI causing bodily injury and VC 20001(a)/(b)(1), hit and
       run resulting in injury or death. (Case No. FF722004). 16 months’ confinement. 3 years’
       parole.
Mr. Gonzalez Agaton also has one conviction for driving without a license and another for an
unknown misdemeanor which class counsel has not been able to identify.
      04/06/2001 – Unknown misdemeanor conviction. (Case No. FF194572). Probation
       violation on 12/14/2006.

      09/01/2016 - VC 12500(a) Driving without a license. (Case No. F1554278). 2 years’
       probation. 6 days’ jail.

Mr. Gonzalez Agaton has one drug-related conviction for which he was granted probation and
served no jail time:

      01/03/2007 – Misdemeanor HS 11377 (A) Possession of Controlled Substance. (Case No.
       FF618550). 2 years’ probation.


                                                           Name: Antonio Gonzalez Agaton
                                                                                                 3
Mr. Gonzalez Agaton has various convictions related to an unhealthy relationship with his
former wife, in which, by various accounts, the two had frequent verbal arguments which at
times turned physical.

      07/14/2005 – Misdemeanor PC 242-243(E) battery. (Case No. 05036863). 3 years’
       probation. Imposition of sentence suspended. 10 days’ jail.
      12/14/2006 – Misdemeanor PC 273.5 (A) Inflict Corporal Injury on Spouse/Cohabitant.
       (Case No. FF616393). 3 years’ probation; 60 days’ jail.
      06/20/2012 – Felony PC 273.5, Inflict corporal injury on spouse/cohabitant. (Case No.
       F1241883). Sentence unknown.
      6/28/2012 - Misdemeanor PC 273.5 (A) - Inflict Corporal Injury on Spouse/Cohabitant.
       (Case No. FF090118). 3 years’ probation. Imposition of sentence suspended. 1 year jail,
       work program.
      02/11/2013 – Felony PC 236/237 False Imprisonment & Misdemeanor PC 273.6 (B)
       Violation of Protective Order. (Case No. F1243982). 3 years’ prison.
Mr. Gonzalez Agaton has one 11/21/2017 misdemeanor conviction for PC 273.6 (A), violation
of a protective order. (Case No. F1765624). Court records indicate that the underlying factual
predicate for this offense was an attempt to contact his sons (not his ex-partner).
Rehabilitation from Alcohol Abuse
Mr. Gonzalez Agaton has taken responsibility for his past issues with alcohol, which led him to
drink and drive. In 2007, Mr. Gonzalez Agaton realized that he was putting himself and others in
danger because of his alcohol use. He stopped using alcohol completely and has maintained his
sobriety for over 13 years.

Troubled Relationship with Former Partner, T.G.
Mr. Gonzalez Agaton admits that he had a troubled relationship with his former partner, T.G..
They argued often, and at times their verbal fights became physical. When their daughter was
little, Mr. Gonzalez Agaton and T.G. separated. He remained living close by to economically
support and maintain a relationship with his children. Unfortunately, their relationship did not
improve. Notably, these issues have not surfaced in any other romantic relationship, and Mr.
Gonzalez Agaton has successfully completed courses on family violence prevention.
In 2017, Mr. Gonzalez Agaton learned that T.G. had passed away. After her passing, the family
court awarded him sole custody of their young daughter. After his wife’s death, Mr. Gonzalez
Agaton learned that his former wife physically abused his daughter when he was not present. She
felt scared of her mother, and confused at her unexpected outbursts. Y.G. describes that her life
improved significantly when she moved in with her dad. He has worked hard as a single parent
to provide for her.
Healthy and Lasting Relationship with Current Partner, Ms. Sanchez
Before his relationship with T.G., Mr. Gonzalez Agaton had a loving and peaceful relationship
with Ms. Victorina Sanchez. They had two sons together, born in 1981 and 1983. After 14 years
together, they separated amicably. He paid child support and maintained a positive relationship
with his sons (one of whom has unfortunately passed away; the other of whom lives in Mexico).

                                                             Name: Antonio Gonzalez Agaton
                                                                                                   4
See attached Letter of Support. After the death of T.G., Mr. Gonzalez Agaton rekindled his
relationship with Ms. Sanchez, and she offered to help him raise his daughter. Mr. Gonzalez
Agaton and Ms. Sanchez have a healthy and mutually caring relationship. Neither she, nor his
daughter, have ever seen him be violent with anyone. She describes him as a “very loving and
calm” man who has provided a good life for their family.

   14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
       Offense: None

   15. Scheduled Removal Date, If Any: None. Mr. Gonzalez Agaton was ordered removed by
       the Immigration Judge on April 16, 2020. He has an appeal pending with the Board of
       Immigration Appeals (BIA).

   16. Family:
          Y.G. – 13 year old U.S. citizen daughter
          Victorina Sanchez (Partner)
          Anthony and Christian Agaton – adult U.S. Citizen sons

   17. Proposed Custodian and Description of Proposed Release Residence:

              Upon release, Mr. Gonzalez Agaton will return to the home where he previously
               resided with his partner Victorina Sanchez and his daughter Y.G. at
                                , San Martin, CA 95046. Ms. Sanchez can be reached at 408-722-
                    .
              Ms. Sanchez and the family will provide housing and financial support for Mr.
               Gonzalez Agaton. The family’s home is sufficient to allow Mr. Gonzalez Agaton
               to quarantine for 14 days, maintain social distancing, and abide by any conditions
               the Court may impose. Ms. Sanchez will take all steps she can to ensure Mr.
               Gonzalez Agaton complies with the Court or ICE’s conditions of release.
              Mr. Gonzalez Agaton successfully completed his last term of probation in 2019,
               and does not have any court-ordered restrictions on his place of residence.

   18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
       family members, prior employment, etc.):

              Mr. Gonzalez Agaton has lived in Santa Clara County for almost 20 years. He has
               been employed as an agricultural field laborer his entire work life in the U.S.
              Currently, his daughter Y.G. lives at the proposed residence with his partner,
               Victorina, who cares for Y.G. Y.G. has no other relatives who would care for her,
               as her mother is deceased, and Mr. Gonzalez Agaton was her sole source of
               financial support prior to his detention.

   19. Employment History:
       1999-2019: Agricultural laborer



                                                            Name: Antonio Gonzalez Agaton
                                                                                                5
   20. Other Information Relevant to Bail Determination:

              Since T.G.’s death in 2017, Y.G. has resided with Mr. Gonzalez Agaton and his
               partner. Mr. Gonzalez Agaton always provided financially for Y.G., but since
               2017 has been the sole financial provider for his daughter and supported her
               psychologically, emotionally, academically and morally. Since Mr. Gonzalez
               Agaton’s detention, his daughter and his partner have struggled without any
               source of income. Their financial picture has compounded the stress experienced
               by his daughter, which is reflected in concern expressed by staff at her school.
              Mr. Gonzalez Agaton also reports that Y.G. has experienced depression, which he
               believes his current detention has exacerbated. Y.G. relocated from Florida to
               California after Ms. Garcia’s death, and so has no support system apart from Mr.
               Gonzalez Agaton and his partner.
              Mr. Gonzalez Agaton fears he will be harmed or killed in his home country of
               Mexico by a criminal gang that murdered several of his family members. Pro se,
               Mr. Gonzalez Agaton applied for asylum, withholding of removal and relief under
               the Convention Against Torture. On April 16, 2020, an Immigration Judge
               denied his application for relief. Mr. Gonzalez Agaton has submitted a Notice of
               Appeal and intends to appeal that decision with the assistance of counsel.

   21. Attached are (check all that are applicable, but that is not a substitute for answering
       the above questions):
        County of Santa Clara, Department of Family & Children’s Services Certificates of
           Completion for Parenting Classes
        County of Santa Clara, Probation Department Letter, dated May 27, 2020, indicating
           his successful completion of probation in compliance with all terms and conditions
        Morgan Hill Unified School District, Letter from Education Specialist Cortney
           Brooks
        Sentencing Alternatives Program Attendance Log
        Letter of Support from Victorina Sanchez
        Photos of Mr. Gonzalez Agaton with Y.G. and his partner, Victorina

This application was prepared with information provided by counsel Lisa Knox, who represents
Mr. Gonzalez Agaton for purposes of this bail application. In preparing this application, class
counsel also reviewed the Mesa Verde medical records, the rap sheet, a limited set of criminal
court documents, and the Form I-213 (DHS arrest report). Class counsel did not have access to
complete police reports or immigration court documents for Mr. Gonzalez Agaton, who
proceeded in immigration courts on a pro se basis. The foregoing is accurate based on
information and belief.

Respectfully submitted,

/s/ Genna Ellis Beier
Genna Ellis Beier




                                                           Name: Antonio Gonzalez Agaton
                                                                                                  6
Voice - FAMILY - ANTONIO AGATON GONZALEZ   https://voice.google.com/u/0/messages?itemId=t.+1




1 of 2                                                                              5/27/2020, 5:17 PM
Voice - FAMILY - ANTONIO AGATON GONZALEZ   https://voice.google.com/u/0/messages?itemId=t.+1
Voice - FAMILY - ANTONIO AGATON GONZALEZ   https://voice.google.com/u/0/messages?itemId=t.+




1 of 2                                                                               5/27/2020, 5:11 PM
Voice - FAMILY - ANTONIO AGATON GONZALEZ   https://voice.google.com/u/0/messages?itemId=t.+1




2 of 2                                                                              5/27/2020, 4:33 PM
Voice - FAMILY - ANTONIO AGATON GONZALEZ   https://voice.google.com/u/0/messages?itemId=t.+14087222079




1 of 2                                                                             5/27/2020, 4:32 PM
Voice - FAMILY - ANTONIO AGATON GONZALEZ   https://voice.google.com/u/0/messages?itemId=t.+




2 of 2                                                                              5/27/2020, 4:50 PM
Voice - FAMILY - ANTONIO AGATON GONZALEZ   https://voice.google.com/u/0/messages?itemId=t.+1




1 of 2                                                                              5/27/2020, 4:50 PM
February 24, 2020
Honorable Judge,
My name is Victorina Sanchez. I was born on                       . I live at                    ,
San Martin, CA 95046.
Through this letter I am extending my support to Antonio Agaton Gonzalez, my partner, who is
currently detained at the Mesa Verde Detention Facility in Bakersfield, CA.
I met Antonio when I was about 24 years old. He was a very friendly and loving person. We fell
in love and had two sons together: Antonio Agaton Sanchez, born on                 , and
Francisco Agaton Sanchez, born on                    . Antonio always worked very hard to
provide a good life for us. He was always a wonderful partner and father and he never mistreated
me or his children. After about 14 years together, Antonio and I separated. We had grown apart
and were no longer in love. We were not angry at each other and it was a peaceful separation.
Antonio Jr. was about 11 years old and Francisco was about 9 years old when Antonio and I
broke up. Antonio continued to work hard and sent me money to support our sons. He
maintained a good relationship with our children and came to visit them and spend time with
them often. My sons loved their father and had a good relationship with him.
When Francisco was about 16 years old, there was an accident at his school and he passed away.
Antonio was extremely sad and heartbroken when I told him what happened. We had been
separated for some time, and he had already started a new life with someone else, but he was still
close with our children. The loss of our son was tragic and continues to affect me every day.
My older son, Antonio Jr., currently lives in Mexico. We do not see each other often but I know
that he has made a life for himself in Mexico and is happy. Antonio and Antonio Jr. talk
frequently and have a very good relationship.
Antonio and I were separated for many many years. I heard about his relationship with
        but I did not know her personally. I have learned about         from my step daughter
         .         shows me pictures of her mom and tells me stories about her.          has told
me that her mom had a lot of problems, drank a lot, and was a very angry person.           has
also told me that        was a very hurtful and often yelled at and hit         when she was
mad. It seems that life with        was very unhealthy and            appears to be much happier
now she lives with her father.
When           passed away, Antonio’s sisters called me and told me that Antonio needed help
caring for his daughter. I was living in Florida at the time and had not seen Antonio in years but I
felt bad for him and I knew how hard it could be as a single parent. I contacted Antonio and
asked him if he wanted me to come help him with                . He said yes and I moved from
Florida to California to live with him and           . After a short time of living together, we
remembered what it was like being together and why we loved each other. We began to
understand each other again and began a new relationship.
Antonio and I have been together for about three years now. He goes to work to pay our bills
while I stay home to take care of         and maintain our household. Antonio is the only
income we have. He earns about $1000-$1500 each month doing field work. We pay about $450
in rent, about $200 for food, about $200 for gas and car expenses, and about $150 for utilities
every month. Antonio also pays about $100 a month for cellphones for him and
Since Antonio has been detained, we have been having an extremely hard time making ends
meet. I cannot drive and cannot do the heavy field work that Antonio does. Where we live, in
San Martin, CA, the only available work is field work. It has been hard for me to keep up with
our bills and expenses.
Please release Antonio so he can return home to his family. If Antonio was released, we want
him to return home to                      San Martin, CA 95046.
Antonio has never been a violent person and I have never been mistreated by him. I have never
known him to have problems with drugs or alcohol. He is very loving and calm. He works hard
to provide a good life for me and his daughter and has only ever wanted the best for his child. He
always helps me make food or takes us out to eat and he takes us to the store to get clothes.
When I am sick he takes care of everything and makes sure that           has everything she
needs.
Without her father,         has been sad and depressed.            and Antonio used to draw and
watch movies together all the time. Now,           only wants to sleep.         tells me how she
misses her father and I do my best to console her but we are lost without Antonio.


Thank you for your consideration,
[Signature]
Victorina Sanchez
February 24, 2020


Honorable juez,
Me llamo Victorina Sanchez. Nací en el                            . Vivo en                         .,
San Martin, CA 95046.
A través de esta carta, extiendo mi apoyo a Antonio Agatón González, mi pareja, que
actualmente está detenido en el Centro de Detención de Mesa Verde en Bakersfield, California.
Conocí a Antonio cuando tenía unos 24 años. Era una persona muy amigable y amorosa. Nos
enamoramos y tuvimos dos hijos juntos: Antonio Agaton Sanchez, nació el                     ,
y Francisco Agaton Sanchez, nació en                          . Antonio siempre trabajó muy
duro para danos una buena vida. Siempre fue un maravilloso pareja y padre y nunca me maltrató
a mí ni a sus hijos. Después de unos 14 años juntos, Antonio y yo nos separamos. Nos habíamos
distanciado y ya no estábamos enamorados. No estábamos enojados el uno con el otro y fue una
separación pacífica.
Antonio Jr. tenía unos 11 años y Francisco tenía unos 9 años cuando Antonio y yo nos
separamos. Antonio continuó trabajando duro y me envió dinero para mantener a nuestros hijos.
Mantuvo una buena relación con nuestros hijos y vino a visitarlos y pasar tiempo con ellos a
menudo. Mis hijos amaban a su padre y tenían una buena relación con él.
Cuando Francisco tenía unos 16 años, hubo un accidente en su escuela y falleció. Antonio estaba
extremadamente triste y desconsolado cuando le conté lo que sucedió. Habíamos estado
separados por algún tiempo, y él ya había comenzado una nueva vida con alguien más, pero
todavía estaba cerca de nuestros hijos. La pérdida de nuestro hijo fue trágica y continúa
afectándome todos los días.
Mi hijo mayor, Antonio Jr., actualmente vive en México. No nos vemos con frecuencia, pero sé
que se ha hecho una vida en México y que es feliz. Antonio y Antonio Jr. hablan con frecuencia
y tienen una muy buena relación.
Antonio y yo estuvimos separados por muchos muchos años. Escuché sobre su relación con
              pero no la conocía personalmente. He aprendido sobre         de mi hijastra
                 me muestra fotos de su madre y me cuenta historias sobre ella.         me ha
dicho que su madre tenía muchos problemas, bebía mucho y era una persona muy enojada.
         también me dijo que        era muy hiriente y que a menudo le gritaba y golpeaba a
         cuando estaba enojada. Parece que la vida con       era muy poco saludable y
parece ser mucho más feliz ahora que vive con su padre.
Cuando         falleció, las hermanas de Antonio me llamaron y me dijeron que Antonio
necesitaba ayuda para cuidar a su hija. Vivía en Florida en ese momento y no había visto a
Antonio en años, pero me sentía mal por él y sabía lo difícil que era ser un padre soltero. Lo
contacté Antonio y le pregunté si quería que fuera a ayudarlo con           . Él dijo que sí y me
mudé de Florida a California para vivir con él y         . Después de un corto tiempo de
convivencia, recordamos cómo era estar juntos y por qué nos amábamos. Comenzamos a
entendernos nuevamente y comenzamos una nueva relación.
Antonio y yo hemos estado juntos por cerca de tres años. Él va a trabajar para pagar nuestras
facturas mientras yo me quedo en casa para cuidar de          y mantener nuestro hogar.
Antonio es el único ingreso que tenemos. Gana alrededor de $ 1000 - $ 1500 cada mes haciendo
trabajo de campo. Pagamos alrededor de $ 450 en alquiler, alrededor de $ 200 por comida,
alrededor de $ 200 por gastos de gasolina y automóvil, y alrededor de $ 150 por servicios
públicos cada mes. Antonio también paga alrededor de $ 100 al mes por teléfonos celulares para
él y         .
Desde que Antonio fue detenido, nos ha resultado extremadamente difícil llegar a fin de mes. No
puedo conducir y no puedo hacer el trabajo de campo pesado que hace Antonio. Donde vivimos,
en San Martín, CA, el único trabajo disponible es el trabajo de campo. Me ha costado seguir el
ritmo de nuestras facturas y gastos.
Pro favor libere a Antonio para que pueda regresar a su familia. Si Antonio fue liberado,
queremos que regrese a su hogar en                        San Martin, CA 95046.
Antonio nunca ha sido una persona violenta y nunca he sido maltratado por él. Nunca he sabido
que él tenga problemas con las drogas o el alcohol. Él es muy cariñoso y tranquilo. Él trabaja
duro para proporcionar una buena vida para mí y su hija y solo ha querido lo mejor para su hijo.
Siempre me ayuda a hacer comida o nos lleva a comer y nos lleva a la tienda a comprar ropa.
Cuando estoy enfermo, él se encarga de todo y se asegura de que           tenga todo lo que
necesita.
Sin su padre,          ha estado triste y deprimida.         y Antonio solían dibujar y ver
películas juntos todo el tiempo. Ahora,          solo quiere dormir.         me cuenta cómo
extraña a su padre y yo hago todo lo posible para consolarla, pero estamos perdidos sin Antonio.
